LETTS, Judge,
dissenting.
In my view, the original award of exclusive use of the home was in and of itself unusual under the facts of this case. To add to this oddity, we now construe a pleading, perfectly clear in its statement, to mean something totally foreign to what it alleges. We do not enjoy such license.
Moreover, we conclude that the moving in of the mother’s other emancipated daughter and son-in-law, is a modification of the child support for the minor daughter of the father. I fail to see how.
It is stated that the modification is necessary to ensure the minor child’s continued use of the home. That end can clearly be met by the departure of the emancipated daughter and her husband. There is no showing that they (the married couple) are contributing to the support of the minor child.
We have, in effect, amended the pleadings, “tried” this case de novo and substituted our judgment for that of the trial court.